Exhibit 10.1 ASSET PURCHASE AGREEMENT by and among Asmara, Inc., a North Carolina Corporation, And The Resourcing Solutions Group, Inc, a Nevada Corporation Dated April 25, 2003 Asset Purchase Agreement 10/06/03 TRSG and Asmara Page 1 of 37 ASSET PURCHASE AGREEMENT This Asset Purchase Agreement ("Agreement") is dated April 25, 2003, by and among The Resourcing Solutions Group, Inc., a Nevada corporation ("Buyer"); and Asmara, Inc., a North Carolina corporation ("Seller"). RECITALS Seller desires to sell, and Buyer desires to purchase, the Assets of Seller for the consideration and on the terms set forth in this Agreement. The parties, intending to be legally bound, agree as follows: 1. Sale and Transfer of
